

115 HR 2007 IH: Kids Before Cons Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2007IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Collins of New York (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo prohibit the awarding of Federal Pell Grants to incarcerated individuals, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Kids Before Cons Act. 2.Limitations on waivers for experimental sitesSection 487A(b)(3) (20 U.S.C. 1094a(b)(3)) is amended by adding at the end the following:
			
 (C)LimitationsNothing in subparagraph (B) or any other provision of this Act shall be construed to— (i)authorize the Secretary to waive the prohibition under section 401(b)(6) on awarding a Federal Pell Grant to an incarcerated individual or any other individual described in such section 401(b)(6);
 (ii)authorize the Secretary to waive the prohibition under section 484(b)(5) on awarding a loan under this title to an incarcerated individual; or
 (iii)authorize the Secretary to award funds to institutions of higher education for providing postsecondary education to incarcerated individuals..
		